Citation Nr: 9907863	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of frozen feet, prior 
to January 12, 1998.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of frozen feet, 
right, from January 12, 1998.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of frozen feet, left, 
from January 12, 1998.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorder(s) (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A June 1996 rating decision, in pertinent part, 
denied a disability rating in excess of 10 percent for 
residuals of frozen feet.  A September 1997 rating decision 
denied entitlement to TDIU. 

In April 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions, and this case has been returned to the 
Board for appellate review.  Although the RO complied with 
the Board's Remand instructions, it is unfortunately 
necessary to again REMAND his claim for TDIU for the reasons 
discussed below.

While this case was in Remand status, a Supplemental 
Statement of the Case in November 1998 granted a 10 percent 
disability rating for each foot for the veteran's residuals 
of frozen feet pursuant to new rating criteria for this 
disorder.  The effective date of the 10 percent evaluation 
for each foot was January 12, 1998, the effective date of the 
new rating criteria.  Therefore, the issues on appeal have 
been recharacterized as shown above.

FINDINGS OF FACT

1.  The veteran's increased rating claim is plausible, and 
the RO has obtained sufficient evidence for an equitable 
disposition of this claim.

2.  Prior to January 12, 1998, the medical evidence showed 
that the veteran's residuals of frozen feet were subjective 
complaints of pain and swelling and nail abnormalities.

3.  Since January 12, 1998, the medical evidence shows that 
the veteran's residuals of frozen feet are subjective 
complaints of pain and swelling, color changes, painful joint 
motion, and nail abnormalities.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for residuals of frozen feet, and 
VA has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of frozen feet were not met prior to 
January 12, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7122 
(1997).

3.  The criteria for a disability rating of 30 percent, and 
not higher, for residuals of frozen feet, right, have been 
met from January 12, 1998.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 
7122 (1998).

4.  The criteria for a disability rating of 30 percent, and 
not higher, for residuals of frozen feet, left, have been met 
from January 12, 1998.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 
7122 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred moderate bilateral 
trench foot that was manifested by hyperhidrosis, mottling of 
the skin of the feet, and moderate swelling of the feet with 
prolonged standing or walking.  His service medical records 
indicated that residuals of this injury were incapacitating 
because of inability to do prolonged standing or walking 
without great discomfort in the feet.  The veteran was 
initially assigned a 50 percent disability rating for 
bilateral trench foot.  After a VA examination in November 
1945 only showed slight cyanosis of the tips of the toes of 
both feet and slightly cool feet, a November 1945 rating 
decision reduced the disability rating to 40 percent.  After 
a VA examination in October 1947 showed no objective 
residuals of frozen feet, a November 1947 rating decision 
reduced the disability rating to 10 percent.  VA examinations 
in 1950 and 1959 also showed no objective residuals of frozen 
feet.  

In April 1996, the veteran filed a claim for an increased 
disability rating for residuals of frozen feet.  He stated 
that his feet burned all the time and were numb.  He stated 
that his toes and the bottom of both feet were turning black.  
He submitted private medical records covering the period 
November 1991 to March 1996, including records from H.C. 
Watkins Memorial Hospital and Rush Foundation Hospital.  Some 
of these records were also signed by S.M. Allen, M.D.  None 
of these records showed treatment specifically for residuals 
of frozen feet.  In May 1995, it was noted that he had a 
plantar's wart on the right fifth toe.  It was also noted on 
that date that he had arthritis, but it was not indicated 
which joints were affected.  

In May 1996, the veteran underwent a VA physical examination.  
He stated that his feet burned all the time and that he had 
black toenails that fell off.  The examination showed that 
his feet were cool and hairless.  The toenails had 
dermatophytes.  There was no edema, gangrene, or ulceration.  
The examiner indicated that the findings suggested increasing 
severity of sequelae of frozen feet. 

A June 1996 rating decision, inter alia, denied a disability 
rating in excess of 10 percent for residuals of frozen feet.  
With his notice of disagreement, the veteran submitted a 
newspaper article that discussed the residuals of frozen 
feet.  In his substantive appeal, he stated that he had 
persistent swelling, muscle spasms, and circulatory problems.  
He stated that he could not stand on concrete floors because 
his feet would swell and the pain was unbearable. 

In July 1997, the veteran had a personal hearing at the RO.  
He testified that he had burning in the feet and swelling.  
He stated that his toenails came off.  His wife testified 
that he used foot powder and took Tylenol for the pain.  She 
stated that he had had continuous problems with his feet 
since service.  

In April 1998, the Board remanded this case for additional 
evidentiary development.  The veteran indicated that all 
treatment for his feet had been at the VA Medical Center in 
Jackson.  In June 1998, the RO requested all of his VA 
treatment records from January 1996 to the present.  The only 
records received were dated in June and September 1996.  
Although these records reflected treatment by podiatry for 
residuals of a cold injury, the physician's handwriting is 
difficult to decipher.  It appears that the veteran was 
provided some medication, but he discontinued using it.  

In June 1998, the veteran underwent additional VA physical 
examinations.  He stated that his feet never stopped burning.  
He reported having no balance, and he therefore staggered.  
He stated that he could not walk on concrete because his feet 
would swell and become painful.  He indicated that his feet 
ached like a toothache, but they did not worsen with cold 
weather.  He stated that the right foot was worse than the 
left.  He also reported decreased sensation in both feet, and 
it was noted that he walked with a cane.  Examination of his 
feet showed that the skin was warm, atrophic, shiny, and 
purplish in color.  The right great toenail was hypertrophic, 
and one of the left toenails was missing.  He had 1+ edema.  
There was no ulceration.  Manipulation of the ankle joints 
was painful.  He had decreased sensation in the feet, and the 
peripheral pulses were not palpable.  

During the neurological examination, the veteran stated that 
his feet always felt numb along the inside, and they swelled 
with prolonged standing or late in the day.  However, he 
stated that the swelling began when he had open-heart 
surgery.  He was taking medication for his cardiac condition, 
which somewhat controlled the swelling.  He denied complete 
loss of feeling.  He had mild discomfort in the feet of a 
vague nature that felt as if it were deep inside the feet.  
He indicated that he was a little unsure of himself when 
walking and he sometimes staggered.  He preferred, therefore, 
to use a cane, but he could walk without it.  His feet 
appeared symmetrical, and there were trophic changes.  The 
feet were equally warm with no difference in temperature to 
palpation.  There was no hyperalgesia or other altered 
sensitivity in the feet.  The sensory examination of the 
feet, calves, and thighs was the same and normal.  The 
veteran's feet were painful, and he reported the same 
sensation with warm and cool stimuli.  Strength was normal in 
both lower extremities.  Muscle tone was normal, and there 
was no atrophy, vesiculation, or abnormal movement present.  
Deep tendon reflexes were 2+ in both knees and ankles.  The 
examiner stated that the veteran had no significant 
neurological deficits resulting from his frozen feet.  


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of constant 
burning and numbness in the lower extremities and increased 
pain.  He has, therefore, satisfied the initial burden of 
presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and a personal hearing in accordance with his 
request.  The RO also complied with the Board's April 1998 
Remand instructions.  There is no indication of additional 
medical records that the RO failed to obtain.  Sufficient 
medical evidence is of record to properly rate the veteran's 
service-connected residuals of frozen feet.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected residuals of frozen feet are 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the criteria for evaluating 
diseases of the arteries and veins.  The first amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule changed the rating criteria for residuals of 
frozen feet, reclassified as residuals of cold injury, under 
Diagnostic Code 7122.  See 62 Fed. Reg. 65218 (December 11, 
1997).  The criteria more accurately reflect the range of 
effects that cold injury may produce, such as arthralgia, 
tissue loss, nail abnormalities, numbness, locally impaired 
sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarified that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).  The rating criteria under Diagnostic Code 
7122, as revised in January 1998, remained the same.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from January 12, 1998, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the June 
1996 rating decision was made, the RO considered the new 
regulations in a subsequent decision.  While this case was in 
Remand status, a Supplemental Statement of the Case of 
November 1998 adjudicated the appropriate disability rating 
for the veteran's service-connected residuals of frozen feet 
under the new regulations and provided notice to the veteran 
and his representative of the new regulations.  The amended 
regulations effective in August 1998 did not change the 
rating criteria under Diagnostic Code 7122, and it is 
therefore not necessary that the veteran receive notice of 
this non-substantive amendment.  Since the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Under the version of Diagnostic Code 7122 in effect prior to 
January 12, 1998, a 10 percent disability rating was assigned 
for either unilateral or bilateral residuals of frozen feet 
with mild symptoms and chilblains.  A 20 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with persistent moderate swelling, tenderness, redness, etc., 
or a 30 percent disability rating was assigned for these 
symptoms if they involved both feet.  A 30 percent disability 
rating was warranted for unilateral residuals of frozen feet 
with loss of toes, or parts, and persistent severe symptoms, 
or a 50 percent disability rating was assigned for these 
symptoms if they involved both feet.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997). 

The medical evidence did not show that the veteran met the 
criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 7122 prior to January 12, 1998.  
Despite the credibility of the veteran's complaints, there 
was no objective evidence of moderate swelling, tenderness, 
or redness of the feet.  The VA examination in 1996 showed no 
edema or ulceration.  He did not lose any toes or parts of 
his feet as a result of the cold injury.  The only abnormal 
finding shown by the medical evidence prior to January 1998 
was nail abnormalities.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent for residuals of bilateral frozen feet 
prior to January 12, 1998.

Under the rating criteria for Diagnostic Code 7122 in effect 
from January 12, 1998, evaluations are assigned for each 
foot.  A 10 percent disability rating is warranted for cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent disability rating is assigned for 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
disability rating is assigned for cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1998).

Under the revised criteria, the evidence supports assignment 
of a 30 percent disability rating for each foot.  The VA 
neurological examination in 1998 showed no deficits from the 
veteran's frozen feet.  However, the other VA examinations in 
1996 and 1998 showed nail abnormalities (dermatophytes, 
hypertrophic nails, and missing nails).  The VA examination 
in 1998 showed color changes of the skin of the feet 
(purplish).  His skin was also shiny and hairless.  He also 
had slight edema, although the evidence suggests that the 
swelling of his feet did not begin until he had open-heart 
surgery.  Manipulation of the veteran's ankle joints was 
painful.  He had decreased sensation in the feet, and the 
peripheral pulses were not palpable.  In light of the 
objective findings, the veteran's subjective complaints of 
pain, numbness, and arthralgia are credible.  Therefore, the 
objective findings from the VA examinations, in conjunction 
with the veteran's subjective complaints, warrant a 30 
percent disability rating for each foot under Diagnostic Code 
7122 from January 12, 1998.  That is the highest disability 
rating available under the revised criteria.  There are no 
other potentially applicable diagnostic codes for the Board 
to consider.

The Board also considered the veteran's increased rating 
claim from January 12, 1998, under the old rating criteria, 
which provided a 50 percent rating as discussed above.  
However, the veteran has not lost any toes or parts of the 
feet as a result of the service-connected cold injury.  In 
light of the fact that there are no neurological deficits 
resulting from his service-connected cold injury, it cannot 
be said that he has persistent severe symptoms.  Therefore, 
the preponderance of the evidence is against assignment of a 
50 percent disability rating under the old criteria, and the 
new rating criteria are therefore more favorable to the 
veteran's claim.


ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of frozen feet prior to January 12, 
1998, is denied.

2.  Entitlement to a 30 percent disability rating, and not 
higher, is granted from January 12, 1998, for service-
connected residuals of frozen feet, right, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

3.  Entitlement to a 30 percent disability rating, and not 
higher, is granted from January 12, 1998, for service-
connected residuals of frozen feet, left, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for TDIU.  The 
veteran maintains that his service-connected residuals of 
frozen feet alone render him unemployable.  He complains of 
increased pain and swelling of the feet with prolonged 
standing and walking.  However, he indicated during the VA 
examination in June 1998 that he was working in a position 
bagging groceries, which may well involve standing on his 
feet.

Based on the increased ratings granted in this decision, in 
conjunction with the 50 percent evaluation in effect for the 
veteran's service-connected post-traumatic stress disorder, 
the veteran meets the schedular criteria for assignment of 
TDIU.  38 C.F.R. § 4.16(a) (1998).  However, it is not clear 
from the record whether he is unable to follow a 
substantially gainful occupation because of his service-
connected residuals of frozen feet.  38 C.F.R. § 4.16(a) 
indicates that marginal employment shall not be considered 
substantially gainful employment, and marginal employment 
exists when a veteran's earned annual income does not exceed 
the poverty threshold for one person.  Additional information 
is needed regarding the veteran's job bagging groceries in 
order to determine whether this is marginal or substantially 
gainful employment.  With a claim for TDIU, the Board may not 
reject the claim without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).

Accordingly, while the Board sincerely regrets the additional 
delay, this claim is REMANDED for the following:

1.  Ask the veteran to submit an up-to-
date employment statement, including 
detailed information on the job bagging 
groceries that he reported during his VA 
examination in June 1998 (i.e., number of 
hours worked per week, dates of 
employment, hourly wage, total earned 
income, etc.).

2.  Thereafter, readjudicate the veteran's 
claim for TDIU, with consideration of any 
additional evidence developed upon remand.  
See 38 C.F.R. § 4.16(a) (1998).  If the 
benefit sought on appeal remains denied, 
provide the veteran and his representative a 
supplemental statement of the case, and allow 
an appropriate period of time for response.  

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 11 -


- 12 -


